     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 1 of 9 Page ID #:6290



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     SCOTT PAETTY (Cal. Bar No. 274719)
4    CATHERINE AHN (Cal. Bar No. 248286)
     BRIAN FAERSTEIN (Cal. Bar No. 274850)
5    Assistant United States Attorneys
     Major Frauds/Environmental and Community Safety Crimes Sections
6         1100/1300 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-6527/2424/3819
8         Facsimile: (213) 894-6269/0141
          E-mail:      Scott.Paetty@usdoj.gov
9                      Catherine.S.Ahn@usdoj.gov
                       Brian.Faerstein@usdoj.gov
10
     DANIEL S. KAHN
11   Acting Chief, Fraud Section
     Criminal Division, U.S. Department of Justice
12   CHRISTOPHER FENTON
     Trial Attorney, Fraud Section
13   Criminal Division, U.S. Department of Justice
          1400 New York Avenue NW, 3rd Floor
14        Washington, DC 20530
          Telephone: (202) 320-0539
15        Facsimile: (202) 514-0152
          E-mail:     Christopher.Fenton@usdoj.gov
16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA
18                           UNITED STATES DISTRICT COURT

19                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

20   RICHARD AYVAZYAN,                        No. CR 20-579(A)-SVW
       aka “Richard Avazian” and
21         “Iuliia Zhadko,”                   GOVERNMENT’S OPPOSITION TO
     MARIETTA TERABELIAN,                     DEFENDANT RICHARD AYVAZYAN’S
22     aka “Marietta Abelian” and             MOTION IN LIMINE TO PRECLUDE
           “Viktoria Kauichko,”               TESTIMONY OF AGENT TIMOTHY MASSINO
23   ARTUR AYVAZYAN,                          REGARDING DIGITAL DEVICES (ECF
       aka “Arthur Ayvazyan,” and             520)
24   TAMARA DADYAN,
     MANUK GRIGORYAN,                         Hearing Date:    June 14, 2021
25     aka “Mike Grigoryan,” and              Hearing Time:    1:30 p.m.
           “Anton Kudiumov,”                  Trial Date:      June 15, 2021
26   ARMAN HAYRAPETYAN,                       Location:        Courtroom of the
     EDVARD PARONYAN,                                          Hon. Stephen V.
27     aka “Edvard Paronian” and                               Wilson
           “Edward Paronyan,” and
28   VAHE DADYAN,
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 2 of 9 Page ID #:6291



1
                Defendants.
2

3          Plaintiff United States of America, by and through its counsel
4    of record, the Acting United States Attorney for the Central District
5    of California, Assistant United States Attorneys Scott Paetty,
6    Catherine S. Ahn, and Brian Faerstein, and Department of Justice
7    Trial Attorney Christopher Fenton, hereby files its opposition to
8    defendant Richard Ayvazyan’s motion in limine to preclude testimony
9    of Agent Timothy Massino regarding digital devices (ECF 520).             This
10   opposition is based upon the attached memorandum of points and
11   authorities, the files and records in this case, and such further
12   evidence and argument as the Court may permit.
13    Dated: June 14, 2021                 Respectfully submitted,
14                                         TRACY L. WILKISON
                                           Acting United States Attorney
15
                                           SCOTT M. GARRINGER
16                                         Assistant United States Attorney
                                           Chief, Criminal Division
17

18                                               /s/
                                           CATHERINE AHN
19                                         SCOTT PAETTY
                                           BRIAN FAERSTEIN
20                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
21                                         Department of Justice Trial Attorney
22                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
23

24

25

26

27

28

                                             2
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 3 of 9 Page ID #:6292



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant Richard Ayvazyan (“defendant”) has filed a motion in

4    limine challenging testimony the government does not intend to offer.

5    In his motion in limine to preclude testimony of Agent Timothy

6    Massino regarding digital devices (ECF 520), defendant claims the

7    government informed the Court on June 11, 2021, that Special Agent

8    Massino “would argue that text messages and photographs found on

9    digital devices seized in this case ‘tie’ the loans that underpin the
10   government’s case.”      (Id. at 2 (emphasis added).)       Defendants attempt
11   to use colloquial language taken out of context to present a straw

12   man argument to this Court.

13         As emphasized by the Court in its comments during the hearing,

14   the government understands and does not intend to call Special Agent

15   Massino to solicit opinion as to the meaning of text messages or

16   other evidence derived from defendants’ digital devices.            Special

17   Agent Massino is being called as a percipient witness to testify as

18   to facts for which he has personal knowledge, which generally

19   includes the loan files, certain bank records, and evidence related

20   to the phones seized in this case.        The government does not intend to

21   offer opinion testimony – lay or expert – through Agent Massino.                It

22   is the proper province of the jury to draw inferences from the facts

23   presented by the government’s evidence; it is the proper province of

24   the witnesses to bring those facts into the courtroom.           The

25   groundless arguments and allegations in defendant’s motion are

26   therefore moot, and the Court should deny his motion.

27

28
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 4 of 9 Page ID #:6293



1    II.   RELEVANT BACKGROUND

2          During trial, the government will call Special Agent Massino of

3    the United States Small Business Administration, Office of Inspector

4    General (“SBA-OIG”) to testify as to his knowledge of loan files and

5    certain summary loan charts; his review of digital data extracted

6    from the phones seized in this case and the true and accurate

7    representation of that data in the government’s trial exhibits in

8    order to help lay foundation for their admission; and identify names

9    of individuals and businesses in whose names – according to records
10   personally reviewed by Special Agent Massino – Paycheck Program
11   Program (“PPP”) and/or Economic Injury Disaster Loan (“EIDL”)
12   applications were submitted.       The digital data was extracted from
13   four phones seized in this case, marked as evidence items 1B21, 1B81,
14   1B85, and 1B17, which are assigned to Apple IDs associated with
15   defendants Tamara Dadyan, Marietta Terabelian, Richard Ayvazyan, and
16   Artur Ayvazyan, respectively.
17         Although the government will rely on the testimony of the FBI
18   forensic examiners who initially extracted the data to establish the

19   accuracy and authenticity of the data contained in a forensic report,

20   the government will then rely on Special Agent Massino’s review of

21   that forensic report and his comparison of the data in that report to

22   the government’s exhibits to lay the foundation for their admission.

23         With respect to the first category of testimony, the Court

24   already has found the Loan Summary Charts admissible subject to

25   certain modifications the government has since made.           (ECF 511.)

26   Agent Massino will testify about the Loan Summary Charts based on his

27   personal knowledge investigating and identifying the numerous

28

                                             2
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 5 of 9 Page ID #:6294



1    fraudulent COVID-19 disaster relief loan applications at issue in

2    this case.

3          With respect to the second category of testimony, Special Agent

4    Massino will testify about certain text message exchanges, images,

5    and data identified on the four seized cell phones, including text

6    messages and images found on an iPhone believed to belong to

7    defendant Tamara Dadyan (the “T.D. iPhone”).          Special Agent Massino

8    will testify as to his review of the forensic reports prepared by FBI

9    forensic examiners from the seized phones, and whether the government
10   exhibits are a true and accurate representation of that data.             The
11   government described in detail certain digital contents of the seized
12   phones in its motion in limine #2 to admit evidence inextricably
13   intertwined with the charged offenses and supporting filings (see ECF

14   384, 441, 506-07, 511, and 517), which the government incorporates by

15   reference herein. 1

16         With respect to the third category of information, Special Agent

17   Massino will not offer his interpretation of text messages or digital

18   content.    Rather, Special Agent Massino will be asked if he

19   recognizes certain names and, if so, asked for the basis of that

20   knowledge.    It is expected that Special Agent Massino will base that

21   recognition on, among other things, his personal review of, and

22   knowledge regarding, the PPP and EIDL applications at issue in this

23   case.     As explained further below, Special Agent Massino will not be

24

25         1In its motion in limine, the government made arguments about
     the meaning of the data in order to identify for the Court how the
26   “reserve identities evidence” referenced in its initial motion in
     limine related to the overall charged schemes and conspiracies.
27   Special Agent Massino will not be making these arguments. Instead,
     he will identify information and facts based on his personal
28   knowledge based on his review of documents in this case, as further
     discussed herein.
                                        3
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 6 of 9 Page ID #:6295



1    asked to offer lay or expert opinion testimony with respect to any

2    category of testimony.

3    III. ARGUMENT

4           Defendant raises three challenges to Special Agent Massino’s

5    prospective trial testimony, all of which are based on a fundamental

6    misconception about the scope and content of his anticipated

7    testimony.       The government does not intend to ask the types of

8    questions about which defendant hypothesizes in his motion, and the

9    Court should deny his motion as moot.
10          Defendant’s first and third challenges to Agent Massino’s

11   expected testimony essentially seek to preclude him from offering

12   either lay or expert opinion testimony under Federal Rules of

13   Evidence 701 or 702 that would “usurp[] the jury’s role as trier of

14   fact.”       (ECF 520 at 3-4, 5.)   Contrary to defendant’s speculation,

15   the government does not contend that the digital device evidence it

16   will show Agent Massino contains “code words” or “ambiguous

17   statements” warranting opinion testimony under either Rules 701 or

18   702.       (Id. at 3.)   Defendant’s reliance on cases where courts

19   delineate the bounds of opinion testimony regarding coded or

20   ambiguous language are thus irrelevant to the analysis of Special

21   Agent Massino’s expected testimony.        (Id. at 3-4 (citing United

22   States v. Vera, 770 F.3d 1232 (9th Cir. 2014); United States v.

23   Freeman, 498 F.3d 893 (9th Cir. 2007); United States v. Dicker, 853

24   F.2d 1193 (3d Cir. 1988). 2      Asking whether Special Agent Massino

25

26          Defendant claims that a “similar issue arose” in United States
            2
     v. Benson, 941 F.2d 598 (7th Cir. 1991). As with the other
27   inapposite cases defendant cites, Benson involved a starkly distinct
     factual scenario. There, the government’s witness testified “[b]ased
28   on the testimony and exhibits” and “identified specific factors
                                             (footnote cont’d on next page)
                                        4
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 7 of 9 Page ID #:6296



1    recognizes a name such as “Iulia Zhadko” does not require

2    interpretation or code.      It is a straightforward question with a

3    straightforward answer based on Special Agent Massino’s personal

4    knowledge and review of records in this case, as further discussed,

5    below.

6          Nor does the government intend to “use Agent Massino to offer

7    conclusions” about the meaning of certain information within the

8    digital evidence exhibits.       (Id. at 5.)    Rather, the government will

9    ask Agent Massino to identify, but not opine on, certain information
10   within the digital device exhibits that are also contained in other
11   records, such as specific loan applications, bank records, and
12   subscriber information about which Special Agent Massino has
13   knowledge from his review of those records and the investigation.
14         For example, Government Trial Exhibit (“GEX”) 10 consists of

15   excerpts of text messages exchanged between “tammy” and “Rich New”.

16   (See ECF 507, Exhibit 2 (previously filed under seal).)            The phone

17   numbers associated with those names are included in the text message

18   extraction.    (Id. at 1 (top of page).)       The phone number for “Rich

19   New” is identified as a number ending in 4170.          Special Agent Massino

20   will be asked if he recognizes that number.          It is expected that

21   Special Agent Massino will recognize it based on his review of

22   subscriber records obtained for that phone number (marked as GEX 61).

23   Special Agent Massino will then be asked to identify the subscriber

24   associated with that phone number, which, according to the T-Mobile

25

26   supporting his conclusions that the payments from Underwriters were
     fees for investigative services, that the payments from Underwriters
27   were not on account of a settlement, and that [defendant] was not
     entitled to receive Social Security disability benefits.” Id. at
28   603. The government does not intend to ask Agent Massino to draw any
     opinions or conclusions of this or any other nature.
                                       5
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 8 of 9 Page ID #:6297



1    records contained in GEX 61, is “Iulia Zhadko.”           Special Agent

2    Massino will be asked if he recognizes that name and it is expected

3    that he will recognize that name and identify it as a name used on

4    PPP and EIDL applications submitted in this case.

5          Special Agent Massino is not going to be asked if “Iulia Zhadko”

6    is “Rich New” or defendant Richard Ayvazyan’s alias.           Special Agent

7    Massino is not going to be asked about indicators of fraud, or opine

8    as to the intent or thoughts of text message participants, or the

9    meaning of evidence.      He will be questioned about his personal
10   knowledge about records in this case.         The jury may, as it is their
11   province to do, draw inferences from facts presented through
12   testimony and records, including witnesses like Special Agent
13   Massino.    But Special Agent Massino will not be asked to opine nor
14   draw any conclusions “as to whether certain text messages were meant
15   to be references to certain loans.”         (Id. at 5.)    He will not be
16   asked what defendants intended to reference, or whether defendants

17   intended to submit a fraudulent document.         He will, however, be asked

18   if he recognizes the name of an individual or business, and asked for

19   the basis of that recognition (generally, review of loan files).

20         Defendant also argues that Special Agent Massino’s proposed

21   testimony constitutes “unnecessary cumulative evidence.”            (Id. at 4.)

22   Defendant appears to take the remarkable position that the government

23   should be precluded from asking its witnesses any questions about

24   exhibits that are admitted into evidence, without citation to any

25   authority for this proposition other than Rule 403 itself.

26   Defendant’s suggestion that asking Special Agent Massino a limited

27   number of questions regarding select excerpts from text messages

28

                                             6
     Case 2:20-cr-00579-SVW Document 523 Filed 06/14/21 Page 9 of 9 Page ID #:6298



1    admitted into evidence during his examination constitutes cumulative

2    evidence is not worthy of the Court’s time and should be rejected.

3    IV.   CONCLUSION

4          For the foregoing reasons, the government respectfully requests

5    that this Court deny defendant’s motion in limine to preclude

6    testimony of Special Agent Timothy Massino regarding digital devices.

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
